Citation Nr: 1721427	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  12-31 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD) and depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1971 to November 1973.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2011 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in North Little Rock, Arkansas.

The Veteran testified at a travel board hearing before the undersigned Veterans Law Judge in September 2013; a transcript of that hearing is associated with the claims folder and has been reviewed.

The claim was remanded by the Board in January 2015 for a supplemental examination and opinion.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted above, the claim was remanded by the Board in January 2015. In its January 2015 remand, the Board found a June 2012 VA opinion in regard to the Veteran's acquired psychiatric condition to be inadequate. Specifically, the Board explained that the 2012 medical opinion failed to discuss the Veteran's past treatment of PTSD and whether or not his military experience may have caused it. The Board continued to note that the June 2012 clinician failed to opine as to whether the Veteran's reported in-service stressor, to include his alleged mistreatment while in service, is related to his current mental condition. Additionally, the Board found that the clinician did not provide an explanation as to the conflicting diagnosis of the Veteran's current mental disorder and his past treatment and diagnosis of PTSD and depression. In regard to the Veteran's depressive disorder, the Board concluded that the clinician failed to provide a rationale for the medical determination provided.

The claim was subsequently remanded to the RO for a supplemental examination and opinion. A VA supplemental examination/opinion was provided in March 2015. The examiner noted that the Veteran's history and symptoms are consistent with depression. The examiner continued to note that during the Veteran's military service he was treated for substance abuse and was provided with a diagnosis of anxiety with mild to moderate depression. The examiner further stated that the Veteran has no continuity of care for depression or anxiety disorder. Lastly, the examiner concluded that there is insufficient evidence to support a service connected mental health condition.

For the following reasons, the Board finds that the March 2015 VA supplemental opinion to be inadequate. As explained above, the March 2015 examiner in one instance noted the Veteran with "history and symptoms" consistent with depression. In another instance however, the examiner incorrectly concludes that the Veteran has no continuity of care for depression or anxiety. However, VA medical treatment records reflect the Veteran with diagnosis and treatment for PTSD, depression, and anxiety. (See March 2015 VA medical examination, June 2012 VA mental examination, March 2012 VA primary Care Note, February 2004 VA PTSD consult, January 2004 VA mental health integrated summary, and April 2003 VA PTSD consult). Further, the March 2015 VA examination report itself notes the Veteran being prescribed Fluetine and Mirtazapine, which are antidepressants. Yet, the March 2015 VA examination report noted the Veteran with no mental disorder diagnosis. Further, the examination report fails to explain why the Veteran would be prescribed antidepressants if there exists no underlining condition. 

Similar to the inadequate June 2012 VA opinion, the March 2015 examination report failed to provide an explanation as to the conflicting diagnosis of the Veteran's mental disorder diagnosis of PTSD and depression.

A remand by the Board confers on claimants, as a matter of law, the right to compliance with the remand orders. Stegall v. West, 11 Vet. App. 268, 271 (1998). It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand. The January 2015 remand specifically instructed the examiner to take in consideration the Veteran's diagnosis and treatment for his mental conditions; as well as explain the conflicting diagnosis of such disorders and past treatment. As the March 2015 medical opinion did not provide an adequate rationale for the medical conclusion, a supplemental examination and opinion is needed prior to the Board making a decision on the claim.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA mental health examination in regard to the claims to service connection for an acquired psychiatric disorder. The claims folder should be provided to the examiner in connection with the examination of the Veteran.

The clinician is requested to furnish an opinion as to whether it is at least as likely as not (50 percent or greater) that the Veteran has an acquired psychiatric disorder, to include (but not limited to) PTSD, depression, and anxiety, related to, or aggravated by, his military service. Any opinion should include a complete rationale. The clinician should consider the entire claims file.

The clinician must provide an explanation as to the conflicting diagnosis of the Veteran's current mental disorder and his past treatment and diagnoses. 

2. After undertaking any other development deemed appropriate, the RO should readjudicate the issue on appeal. If the benefit sought on appeal is not granted, the RO should issue a supplemental statement of the case (SSOC) and provide the Veteran and his representative with an appropriate opportunity to respond. Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




